DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 8/11/2020.  Claims 1-6 are currently pending.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119.

Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) submitted on 8/11/2020 has been considered by the examiner.
	
Drawings
3.	The drawings that were filed on 8/11/2020 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a recognizing unit configured to recognize lighting of the arrow signal and the travelable direction, based on a detection result of an external sensor that detects information on an external environment of the vehicle” and “an assisting unit configured to perform first assistance including at least one of speed-reduction assistance for reducing a speed of the vehicle” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The recognizing unit and the assisting unit are being interpreted as an engine control unit ([0028] in specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP 2019016000 A) in view of Oyama (US 20180281802 A1).
Regarding Claim 1, Koji teaches driving assistance device that assists in driving a vehicle that travels toward a traffic light operable to light an arrow signal indicating a travelable direction, comprising: a recognizing unit configured to recognize lighting of the arrow signal and the travelable direction, based on a detection result of an external sensor that detects information on an external environment of the vehicle (Koji: [0022], [0031], and [0041] "That is, the driving assistance apparatus [driving assistance device] according to the present embodiment determines that the traffic light included in the image is an arrow traffic light [recognizing lighting of arrow signal], based on the imaging means [external sensor] that images the front of the vehicle and the image captured by the imaging means [based on detection result]."  Also, "The front camera 102, which constitutes an example of an image capturing unit [external sensor], captures an image of a predetermined area [detects information] in front of the host vehicle 1."  Also, "The first determining unit 121 [recognizing unit] can detect a traffic signal in front of the host vehicle 1 based on a captured image captured by the front camera 102 and determine whether the traffic signal is an arrow type traffic signal [recognize lighting of arrow signal and travelable direction]."); 
And an assisting unit configured to perform first assistance including at least one of speed-reduction assistance for reducing a speed of the vehicle (Koji: [0051] and [0066] "The driving support means 124 [assisting unit] constitutes a part of the driving support means, and carries out predetermined driving support [first assistance] to the driver of the own vehicle 1 based on the determination result of the third determination means 123."  Also, "In this deceleration control, the driving support unit 124 causes the deceleration control unit 111 to operate the deceleration unit 112 to reduce the speed of the host vehicle 1 [speed reduction assistance]. As a result, it is possible to decelerate or stop the host vehicle 1 that continues to enter the intersection 2 despite performing the alerting control."),
Koji: [0022] and [0063] "In this case, the determination means for comparing the first direction indicated by the arrow light of the arrow type traffic light [travelable direction of the arrow signal] with the second direction in which the host vehicle is going to travel [expected traveling direction of vehicle], and the determination means include the first direction and the first direction. When it is determined that the two directions do not match [different from expected traveling direction], a driving assistance unit that performs predetermined driving assistance to the driver of the vehicle is provided."  Also, "When the first direction and the second direction do not match (ST106: YES), the driving support unit 124 performs control for calling the driver's attention [informing assistance] {hereinafter, referred to as "attention calling control") (ST107}."), 
Wherein when lighting of the arrow signal is recognized by the recognizing unit… the assisting unit is configured to perform… assistance… (Koji: [0040] and [0044] "The deceleration control unit 111 constitutes an example of the deceleration control unit, and under the control of the CPU 101, the deceleration unit 112 configured by a mechanical brake, an engine brake, or the like decelerates the speed of the host vehicle 1 [first assistance/deceleration]."  Also, "Further, the first determination unit 121 [recognizing unit] can determine the direction indicated by the arrow lamp (hereinafter, referred to as "first direction") based on the captured image. More specifically. for example, when the arrow lamp 5d is turned on, the arrow indicated by the arrow can be pattern matched [recognizing arrow signal lighting/direction], and the direction can be determined as the first direction based on the outer shape.").
Koji fails to explicitly teach when the travelable direction of the… signal is not recognized by the recognizing unit, the assisting unit is configured to perform second assistance having a smaller degree of 
	However, in the same field of endeavor, Oyama teaches when the travelable direction of the… signal is not recognized by the recognizing unit, the assisting unit is configured to perform second assistance having a smaller degree of assistance than the first assistance, until the travelable direction of the arrow signal is recognized by the recognizing unit (Oyama: [0041] and [0042] "The deceleration rate upon the decrease in speed of the own vehicle may be set taking into consideration a case where the signal state of the traffic signal TS becomes detectable [recognizing traffic light] as the own vehicle approaches the traffic signal TS."  Also, "Further, the braking may be increased to increase the deceleration rate [first assistance] and the own vehicle may be thereby stopped once before the traffic signal TS or the intersection provided with the traffic signal TS on any of: ...a condition that the signal state of the traffic signal TS is detected at the time T3 [until signal is recognized by the recognizing unit (signal is not recognized before T3)], and a distinction is made that the red signal R is indicated by the traffic signal TS as illustrated in FIG. 3 after the decreasing of the speed of the own vehicle is started at the time T1 [second assistance]."  Note a skilled practitioner would recognize, that if the deceleration is increased for the first assistance after the traffic light is recognized, then the second assistance would be a smaller degree.  Also, note that Figure 3 shows the second assistance (T1 to T3) and the first assistance (after T3).).  
Koji and Oyama are considered to be analogous to the claim invention because they are in the same field of autonomous vehicle traffic light detection.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Koji to incorporate the teachings of Oyama to control the vehicle based on a recognized or unrecognized traffic light because it provides the benefit of early braking in order to stop before the intersection/stop line. 
Regarding Claim 2, Koji and Oyama remains as applied above in Claim 1, and further, Oyama teaches the assisting unit is configured to reduce the speed of the vehicle at a first deceleration, as the first assistance, and reduce the speed of the vehicle at a second deceleration that is smaller than the first deceleration, as the second assistance (Oyama: [0042] "Further, the braking [reduce speed of vehicle] may be increased to increase the deceleration rate [first assistance is first deceleration] and the own vehicle may be thereby stopped once before the traffic signal TS or the intersection provided with the traffic signal TS on any of: ...a condition that the signal state of the traffic signal TS is detected at the time T3, and a distinction is made that the red signal R is indicated by the traffic signal TS as illustrated in FIG. 3 after the decreasing of the speed of the own vehicle is started at the time T1 [second assistance is second deceleration]."  Note a skilled practitioner would recognize, that if the deceleration is increased for the first assistance after the traffic light is recognized, then the second assistance would be a smaller degree.  Also, note that Figure 3 shows the second assistance (T1 to T3) and the first assistance (after T3).).  
12.	Regarding Claim 5, Koji and Oyama remains as applied above in Claim 1, and further, Koji teaches the assisting unit is configured to perform the first assistance without performing the second assistance, when lighting of the arrow signal is recognized by the recognizing unit… (Koji: [0040] and [0041] "The deceleration control unit 111 constitutes an example of the deceleration control unit, and under the control of the CPU 101, the deceleration unit 112 configured by a mechanical brake, an engine brake, or the like decelerates the speed of the host vehicle 1 [first assistance/deceleration]."  Also, "The first determining unit 121 [recognizing unit] can detect a traffic signal in front of the host vehicle 1 based on a captured image captured by the front camera 102 and determine whether the traffic signal is an arrow type traffic signal [recognize lighting of arrow signal and travelable direction].").
Koji fails to explicitly teach the assisting unit is configured to perform the first assistance without performing the second assistance, while the travelable direction of the arrow signal is not recognized by the recognizing unit, and a distance between the vehicle and the traffic light is equal to or smaller than a predetermined value.
	However, in the same field of endeavor, Oyama teaches the assisting unit is configured to perform the first assistance without performing the second assistance, while the travelable direction of the… signal is not recognized by the recognizing unit (Oyama: [0042] "Further, the braking may be increased to increase the deceleration rate [first assistance] and the own vehicle may be thereby stopped once before the traffic signal TS or the intersection provided with the traffic signal TS on any of: ...a condition that the signal state of the traffic signal TS is detected at the time T3 [until signal is recognized by the recognizing unit (signal is not recognized before T3)], and a distinction is made that the red signal R is indicated by the traffic signal TS as illustrated in FIG. 3 after the decreasing of the speed of the own vehicle is started at the time T1 [second assistance]." Note that Figure 3 shows the second assistance (T1 to T3) and the first assistance (after T3), and the first assistance is performed after (and without) the second assistance.), 
And a distance between the vehicle and the traffic light is equal to or smaller than a predetermined value (Oyama: [0040] "In other words, when the signal state of the traffic signal is undetectable [signal is not recognized by recognizing unit], the speed of the own vehicle may be decreased on the assumption that the traffic signal indicates the red signal, to thereby allow the own vehicle to be stoppable at a position before the traffic signal [distance between vehicle and traffic light smaller than predetermined value] or before an intersection provided with the traffic signal.").  
Koji and Oyama are considered to be analogous to the claim invention because they are in the same field of autonomous vehicle traffic light detection.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Koji to incorporate the teachings of Oyama to control the vehicle based on a recognized or unrecognized traffic light because it provides the benefit of early braking in order to stop before the intersection/stop line. 
13.	Regarding Claim 6, Koji and Oyama remains as applied above in Claim 2, and further, Koji teaches the traffic light is operable to further light a stop signal that directs all vehicles on a road on which the vehicle is traveling, not to travel past a stop position (Koji: [0025] "At this time, if the red traffic light 5a [light a stop signal] of the traffic light 5 is on, the driver stops the host vehicle 1 [directs vehicles on road not to travel past position].");
The arrow signal is prioritized over the stop signal (Koji: [0025] "After that when the arrow light 5d [arrow signal] of the traffic light 5 is turned on, the driver should normally stop the vehicle 1 as it is. However, it is assumed that when the driver is driving in a state where he / she is not alert, he / she assumes that the arrow light 5d indicates that a right turn is possible, releases the brake, depresses the accelerator, and enters the intersection 2 in the right turn direction [arrow is prioritized]."); 
the assisting unit is configured to perform the first assistance when lighting of the stop signal is recognized by the recognizing unit, and the travelable direction of the arrow signal of which lighting is recognized by the recognizing unit is different from the expected traveling direction of the vehicle (Koji: [0022] "In this case, the determination means for comparing the first direction indicated by the arrow light of the arrow type traffic light [travelable direction of the arrow signal recognized] with the second direction in which the host vehicle is going to travel [expected traveling direction of vehicle], and the determination means include the first direction and the first direction. When it is determined that the two directions do not match [different from expected traveling direction], a driving assistance unit that performs predetermined driving assistance [first assistance] to the driver of the vehicle is provided."); 
Koji: [0040] and [0044] "The deceleration control unit 111 constitutes an example of the deceleration control unit, and under the control of the CPU 101, the deceleration unit 112 configured by a mechanical brake, an engine brake, or the like decelerates the speed of the host vehicle 1 [first assistance/deceleration]."  Also, "Further, the first determination unit 121 [recognizing unit] can determine the direction indicated by the arrow lamp (hereinafter, referred to as "first direction”) based on the captured image. More specifically, for example, when the arrow lamp 5d is turned on, the arrow indicated by the arrow can be pattern matched [recognizing arrow signal lighting/direction], and the direction can be determined as the first direction based on the outer shape.");
	Koji fails to explicitly teach when… the travelable direction of the… signal is not recognized by the recognizing unit, the assisting unit is configured to perform the second assistance until the travelable direction of the… signal is recognized by the recognizing unit; and the assisting unit is configured to perform the first assistance without performing the second assistance, when a deceleration needed for preventing the vehicle from traveling past the stop position is larger than a predetermined threshold value, at a time when lighting of the stop signal is recognized by the recognizing unit.
	However, in the same field of endeavor, Oyama teaches teach when… the travelable direction of the… signal is not recognized by the recognizing unit, the assisting unit is configured to perform the second assistance until the travelable direction of the… signal is recognized by the recognizing unit (Oyama: [0041] and [0042] "The deceleration rate upon the decrease in speed of the own vehicle may be set taking into consideration a case where the signal state of the traffic signal TS becomes detectable [recognizing traffic light] as the own vehicle approaches the traffic signal TS."  Also, "Further, the braking may be increased to increase the deceleration rate [first assistance] and the own vehicle may be thereby stopped once before the traffic signal TS or the intersection provided with the traffic signal TS on any of: ...a condition that the signal state of the traffic signal TS is detected at the time T3 [until signal is recognized by the recognizing unit (signal is not recognized before T3)], and a distinction is made that the red signal R is indicated by the traffic signal TS as illustrated in FIG. 3 after the decreasing of the speed of the own vehicle is started at the time T1 [second assistance]."  Note a skilled practitioner would recognize, that if the deceleration is increased for the first assistance after the traffic light is recognized, then the second assistance would be a smaller degree.  Also, note that Figure 3 shows the second assistance (T1 to T3) and the first assistance (after T3).); 
And the assisting unit is configured to perform the first assistance without performing the second assistance, when a deceleration needed for preventing the vehicle from traveling past the stop position is larger than a predetermined threshold value, at a time when lighting of the stop signal is recognized by the recognizing unit (Oyama: [0041] and [0042] "The deceleration rate may be therefore set slightly lower than the lowest deceleration rate [deceleration needed] that allows the vehicle to stop before the traffic signal TS or before an intersection [preventing vehicle from traveling past stop position] provided with the traffic signal TS.”  Also, "Further, the braking may be increased to increase the deceleration rate [first assistance] and the own vehicle may be thereby stopped once before the traffic signal TS or the intersection provided with the traffic signal TS on any of: ...a condition that the signal state of the traffic signal TS is detected at the time T3 [until signal is recognized by the recognizing unit (signal is not recognized before T3)], and a distinction is made that the red signal R is indicated by the traffic signal TS as illustrated in FIG. 3 after the decreasing of the speed of the own vehicle is started at the time T1 [second assistance]." Note that Figure 3 shows the second assistance (T1 to T3) and the first assistance (after T3), and the first assistance is performed after (and without) the second assistance.).
Koji and Oyama are considered to be analogous to the claim invention because they are in the same field of autonomous vehicle traffic light detection.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Koji to incorporate the teachings of Oyama to control the vehicle based on a recognized or unrecognized traffic light because it provides the benefit of early braking in order to stop before the intersection/stop line. 
14.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP 2019016000 A), in view of Oyama (US 20180281802 A1), in further view of Kubota (US 20190283770 A1).
15.	Regarding Claim 3, Koji and Oyama remains as applied above in Claim 1, and further, Koji teaches the assisting unit is configured to provide a speed-reduction display that prompts speed reduction of the vehicle with a first degree of emphasis, as the first assistance… (Koji: [0038] "For example, the alarm generation unit 109 includes an alarm generator and a speaker. The alarm generation means 109 issues an alarm as an example of driving assistance to the driver when a predetermined condition is satisfied. The alarm is not limited to sound, and, for example, an indicator light provided on an instrument panel (not shown) of the vehicle 1 may be turned on, or a warning may be displayed on a display unit [first degree of emphasis] of a navigation device (not shown) [display that prompts speed reduction].").
	Koji fails to teach the speed-reduction display that prompts speed reduction of the vehicle with a second degree of emphasis which is smaller than the first degree of emphasis, as the second assistance.
	However, in the same field of endeavor, Kubota teaches the speed-reduction display that prompts speed reduction of the vehicle with a second degree of emphasis which is smaller than the first degree of emphasis, as the second assistance (Kubota: [0007] and [0100] "According to an aspect of the present invention, a display system is provided [speed reduction display], including: a display configured to display an image; a driving controller configured to execute a first driving mode in which one or both of steering and acceleration/deceleration [speed reduction] of a vehicle are controlled on the basis of a prescribed event accompanied by a change in behavior of the vehicle or a second driving mode in which a degree of reliance on an operation of an occupant of the vehicle is greater than that in the first driving mode..."  Also, "To emphasize and output the information is, for example, to cause a sound such as a warning sound to be output from a speaker of the HMI 400 or cause the request action notification image 604-6, the region image 630-6, the route change direction image 626-6, the text image 628, and the like to be displayed in colors different from the sixth color or to be displayed in a blinking manner. The HMI controller 120 may further shorten [first and second degree of emphasis] an interval at which the request action notification image 604-6, the region image 630-6, the route change direction image 626-6, the text image 628, and the like are blinked when the degree of urgency becomes higher [first degree of emphasis, larger than second degree of emphasis].").  
Koji, Oyama, and Kubota are considered to be analogous to the claim invention because they are in the same field of vehicle control alerts.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Koji to incorporate the teachings of Oyama and Kubota to alert the driver in order to prompt speed reduction because it provides the benefit emphasizing that the vehicle needs to brake in order to stop before the intersection/stop line.
16.	Regarding Claim 4, Koji and Oyama remains as applied above in Claim 1, and further, Koji teaches the assisting unit is configured to output sound that prompts speed reduction of the vehicle with a first degree of emphasis, as the first assistance… (Koji: [0038] "For example, the alarm generation unit 109 includes an alarm generator and a speaker. The alarm generation means 109 issues an alarm [prompts driving assistance, speed reduction of vehicle] as an example of driving assistance to the driver when a predetermined condition is satisfied. The alarm is not limited to sound [first degree of emphasis that outputs sound], and, for example, an indicator light provided on an instrument panel (not shown) of the vehicle 1 may be turned on, or a warning may be displayed on a display unit of a navigation device (not shown).").
	Koji fails to teach to output sound that prompts speed reduction of the vehicle with a second degree of emphasis which is smaller than the first degree of emphasis, as the second assistance.  
	However, in the same field of endeavor, Kubota teaches to output sound that prompts speed reduction of the vehicle with a second degree of emphasis which is smaller than the first degree of emphasis, as the second assistance (Kubota: [0100] "To emphasize and output the information is, for example, to cause a sound such as a warning sound [output sound that prompt speed reduction] to be output from a speaker of the HMI 400 or cause the request action notification image 604-6, the region image 630-6, the route change direction image 626-6, the text image 628, and the like to be displayed in colors different from the sixth color or to be displayed in a blinking manner. The HMI controller 120 may further shorten [first and second degree of emphasis] an interval at which the request action notification image 604-6, the region image 630-6, the route change direction image 626-6, the text image 628, and the like are blinked when the degree of urgency becomes higher [first degree of emphasis, larger than second degree of emphasis]." Note the warning sound is part of the display system with different levels of emphasis.).  
Koji, Oyama, and Kubota are considered to be analogous to the claim invention because they are in the same field of vehicle control alerts.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Koji to incorporate the teachings of Oyama and Kubota to alert the driver in order to prompt speed reduction because it provides the benefit emphasizing that the vehicle needs to brake in order to stop before the intersection/stop line.

Prior Art
17.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Adachi (US 20190272751 A1) is directed to a driving support device that recognizes a light of a traffic light and performs deceleration control on the basis of the recognized light.
Maruyama (US 20120253629 A1) is directed to a driving support device that recognizes a stop signal and calculates a traffic signal target acceleration for making the host vehicle stop at a stop position.
Yamada (US 20110029195 A1) is directed to a driving assistance device to stop a vehicle at an intersection with an arrow lamp.  If the lighting of the arrow lamp differs from the route of the vehicle, the timing of driving assistance is delayed.
Yoshitomi (US 20170154527 A1) is directed to a traffic light recognition unit that recognizes a state of a traffic light in a traveling direction of the host vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663